DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on October 24, 2021. Examiner withdraws 35 USC 101 rejection as necessary corrections were made to the claims. Examiner further withdraws double patenting rejection as terminal disclaimers were filed and approved on 03/03/2022.
Claims 1-34 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2021 was filed with response to Applicant’s arguments and remarks dated 10/24/2021. IDSs submitted on 11/23/2021 and 02/13/2022 was filed after the mailing date of the response to Applicant’s arguments and remarks filed on 10/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 10/24/2021 regarding 35 USC 103(a) type rejections for claims 1-34 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-34 are allowed.  
The prior art of record, Sigurdsson ‘246, Chauhan ‘650, Jackowski ‘796, fail to teach or fairly suggest, the limitation of the first identifier to the first server over the Internet; while connected to the Internet, periodically or continuously determining whether the resource 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of the first identifier to the first server over the Internet; while connected to the Internet, periodically or continuously determining whether the resource utilization satisfies the criterion; responsive to the determining that the utilization of the resource satisfies the criterion, shifting to the first state or staying in the first state, by the client device,; responsive to the determining that the utilization of the resource does not satisfy the criterion, shifting to the second state or staying in the second state, by the client device; responsive to being in the first state, receiving, by the client device, the first content identifier from the first server; and sending, by the client device in response to the receiving of the first content identifier, the first content to the first server, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.